986 So. 2d 694 (2008)
STATE of Louisiana
v.
Derrick D. BAKER, Sr.
Nos. 08-55.
Court of Appeal of Louisiana, Third Circuit.
May 7, 2008.
Hon. David W. Burton, District Attorney, Richard Alan Morton, Assistant District Attorney, DeRidder, LA, for Plaintiff-Appellee, State of Louisiana.
Paula Corley Marx, Louisiana Appellate Project, Lafayette, LA, for Defendant-Appellant, Derrick D. Baker, Sr.
Derrick D. Baker, Sr., Lake Providence, LA, Pro Se.
Court composed of JOHN D. SAUNDERS, GLENN B. GREMILLION, and ELIZABETH A. PICKETT, Judges.
PICKETT, Judge.
For the reasons assigned in this court's opinion in State v. Baker, 08-54 (La.App. 3 Cir. 5/7/08), 986 So. 2d 682, the defendant's conviction and sentence for aggravated battery in trial court docket number CR-538-2006 are affirmed.
AFFIRMED.